       Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 1 of 13




                                    UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

NIGEL HANSEN                      §
                                  §
Plaintiff,                        §
                                  §
VS.                               §
                                  §                                   CIVIL ACTION NO. ______
BMW FINANCIAL SERVICES NA, LLC,   §
EQUIFAX INFORMATION SERVICES LLC, §
EXPERIAN INFORMATION SOLUTIONS, §
INC., and TRANS UNION LLC         §                           JURY DEMAND REQUESTED
                                  §
Defendants.                       §

                    PLAINTIFF NIGEL HANSEN’S ORIGINAL COMPLAINT

         NIGEL HANSEN (“Plaintiff”) brings this action, complaining of BMW FINANCIAL

SERVICES NA, LLC (“BMW Financial”), EQUIFAX INFORMATION SERVICES LLC

(“EQUIFAX”), EXPERIAN INFORMATION SOLUTIONS, INC. (“EXPERIAN”), and TRANS

UNION LLC (“TRANSUNION”) (collectively the “Defendants”), and respectfully shows the

following:

                                           A.    PARTIES

         1.       Plaintiff Nigel Hansen is a natural person who resides in Houston, Texas. The last

three digits of Mr. Hansen’s Social Security Number are 073.

         2.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and Tex. Fin. Code

Ann. § 392.001(1).

         3.       Plaintiff has been charged with a debt (the “Consumer Debt”), for a 2018 BMW

M5, Vehicle Identification Number WBSJF0C58JB282994, as defined by 15 U.S.C. § 1692a(5)

and Tex. Fin. Code Ann. § 392.001(2).




{462044/00002/01486417.DOCX 3}
       Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 2 of 13




         4.       Defendants EQUIFAX INFORMATION SERVICES LLC (“EQUIFAX”),

EXPERIAN INFORMATION SOLUTIONS, INC. (“EXPERIAN”) and TRANS UNION LLC.

(“TRANSUNION”) are business entities doing business in the State of Texas as credit bureaus

which receive negative credit information about consumers and which then publish such

information in credit reports available to its subscribers.

         5.       Defendant EQUIFAX is a limited liability company formed under the laws of the

state of Georgia that does business in Texas and may be served by serving its registered agent,

Corporation Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

         6.       Defendant EXPERIAN is a corporation formed under the laws of the state of Ohio

that does business in Texas and may be served by serving its registered agent, CT Corporation

System, at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.

         7.       Defendant TRANSUNION is a limited liability company formed under the laws of

the state of Delaware that does business in Texas and may be served by serving its registered agent,

The Prentice-Hall Corporation System, at 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

         8.       Defendant BMW FINANCIAL SERVICES NA, LLC is a limited liability company

formed under the laws of the state of Delaware that does business in Texas and may be served by

serving its registered agent, CT Corporation System, at 1999 Bryan St., Suite 900, Dallas, Texas

75201-3136.

         9.        Defendant BMW Financial is a “debt collector” as defined by 15 U.S.C. §

1692a(6).

         10.       Defendant BMW Financial attempted to collect the Consumer Debt from Plaintiff.

         11.       Defendant BMW Financial regularly collects or attempts to collect debts from

Consumers in Texas.

{462044/00002/01486417.DOCX 3}                     2
       Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 3 of 13




         12.       Defendant BMW Financial engages in interstate commerce by regularly using

telephone and mail in a business whose principal purpose is the collection of debts.

         13.       Defendant BMW Financial Services acted through its agents, employees, officers,

members, directors, heirs, successors, assigns, principals, trustees, sureties, subrogees, and

representatives.

         14.       At all times material hereto, Defendant BMW Financial was acting as a debt

collector in respect to the collection of Plaintiff’s alleged debts.

                                 B.   JURISDICTION AND VENUE
         15.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337 and 15

U.S.C. § 1692k.

         16.      This Court has supplemental jurisdiction for any state law claims under 28 U.S.C.

§ 1367.

         17.      This Court has personal jurisdiction over BMW Financial because it has personally

availed itself of the privilege and benefits of doing business in Texas, has committed in Texas the

acts and omissions as alleged in this Complaint, and knew that such acts and omissions would

have a substantial impact in Texas. Venue is proper in this Federal District under the provisions

of 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to the claims of this

action occurred in this Federal District.

         18.      This Court has personal jurisdiction over EQUIFAX because it has personally

availed itself of the privilege and benefits of doing business in Texas, has committed in Texas the

acts and omissions as alleged in this Complaint, and knew that such acts and omissions would

have a substantial impact in Texas. Venue is proper in this Federal District under the provisions

of 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to the claims of this


{462044/00002/01486417.DOCX 3}                      3
       Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 4 of 13




action occurred in this Federal District.

         19.      This Court has personal jurisdiction over EXPERIAN because it has personally

availed itself of the privilege and benefits of doing business in Texas, has committed in Texas the

acts and omissions as alleged in this Complaint, and knew that such acts and omissions would

have a substantial impact in Texas. Venue is proper in this Federal District under the provisions

of 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to the claims of this

action occurred in this Federal District.

         20.      This Court has personal jurisdiction over TRANSUNION because it has personally

availed itself of the privilege and benefits of doing business in Texas, has committed in Texas the

acts and omissions as alleged in this Complaint, and knew that such acts and omissions would

have a substantial impact in Texas. Venue is proper in this Federal District under the provisions

of 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to the claims of this

action occurred in this Federal District.

                                 C.     FACTUAL BACKGROUND

         21.      Plaintiff re-alleges and incorporates by reference paragraphs 1-20 in this complaint

as though fully set forth herein.

         22.      On or about July 2020, a criminal impersonating the Plaintiff, Nigel Hansen,

fraudulently purchased a 2018 BMW M5, Vehicle Identification Number WBSJF0C58JB282994

(the “Vehicle”), with Mr. Hansen’s stolen identity. From the period of July 2020 to August 2020,

the criminal attempted to make vehicle purchases and open accounts with several institutions in

Mr. Hansen’s name including, but not limited to, Wells Fargo Bank, BBVA Compass, Bank of

America, Chrysler Capital, GM Financial, Garland Motors, Garland Cadillac, TD Auto Finance,



{462044/00002/01486417.DOCX 3}                      4
       Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 5 of 13




Capital One Auto Finance, TD Finance, Wells Fargo Dealer Services, and Ally Financial.

Momentum BMW (hereinafter referred to as “Momentum”) was the only dealership to sell a

vehicle to the criminal and BMW Financial financed the Vehicle for $117,074.88.

         23.      Mr. Hansen became aware that his identity was stolen to purchase the Vehicle when

the police contacted his mother regarding the Vehicle being involved in a high-speed chase. On or

about August 25, 2019, he contacted Momentum who misrepresented that they had video footage

of Mr. Hansen buying the Vehicle. During the conversation with Momentum, Mr. Hansen first

became aware that there was a confirmed purchase of the BMW reported to his credit.

         24.      Mr. Hansen visited Momentum to talk about the identity theft and clear the issue,

but instead of listening and investigating Mr. Hansen’s complaint, Momentum’s manager refused

to allow him access to the video Momentum claimed to have of the transaction, refused to allow

Mr. Hansen to review the paperwork, and called the police. Mr. Hansen made his own police report

that he was the victim of identity theft. Further, Mr. Hansen was told a Momentum employee

agreed it was not him who purchased the vehicle. On or about September 14, 2020, Plaintiff mailed

to BMW Financial an affidavit regarding the identity theft, the police report number, and a copy

of his lease to show the inaccurate dates lived at his current address as reflected in the credit

application.

         25.      Despite disputing the purchase and providing sworn information, Mr. Hansen was

notified on or about October 2, 2020, that BMW Financial had “conducted a thorough investigation

into the documentation . . . provided [and] . . . [was] not able to validate [the] claim of identity

theft.” Mr. Hansen soon began receiving notices from BMW Financial regarding the repossession

of the Vehicle and debt owed to BMW Financial. Plaintiff presented BMW Financial with ample

evidence indicating that he was not the individual that purchased the Vehicle and that he was

{462044/00002/01486417.DOCX 3}                     5
       Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 6 of 13




contesting the debt, but BMW Financial continued its collection efforts and reported a repossessed

vehicle on Plaintiff’s credit report on or about September 20, 2020.

         26.       Mr. Hansen disputed the reported information regarding the BMW with the three

major credit bureaus: EXPERIAN, TRANSUNION, and EQUIFAX. Unfortunately for Mr.

Hansen, EXPERIAN, TRANSUNION, and EQUIFAX all reported that BMW Financial certified

that all information was accurate, and the credit lines were not removed.

         27.       On October 29, 2020, Mr. Hansen sent a demand letter to BMW Financial and

Momentum to expunge the debt and remove all delinquent inquiries from all three credit bureaus

as Plaintiff did not purchase the vehicle.

         28.       BMW Financial still failed to update and remove the trade lines and negative credit

marks. By letter dated November 14, 2020, BMW Financial notified Mr. Hansen that the Vehicle

had been sold at auction and that he still owed $38,335.51 for the Vehicle.

         29.       Despite Plaintiff diligently providing information to BMW Financial that he did

not owe the debt, including, but not limited to: (1) incomplete and incorrect Social Security

numbers; (2) incorrect cell phone number; (3) incorrect email address; (4) incorrect length of time

at current address; (5) incorrect employment information, which includes a falsified paystub; (6)

incorrect occupation; (7) incorrect income; (8) incorrect billing address; (9) incorrect insurance;

and (10) incorrect signature.

         30.       BMW Financial refused to remove the charge and repossession on his credit and

continued to misrepresent details and information to Mr. Hansen.

         31.       BMW Financial stated that a letter from Plaintiff’s employer indicating the paystub

used in the application was false “. . . can shortcut the need for litigation . . .”



{462044/00002/01486417.DOCX 3}                       6
       Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 7 of 13




          32.      On December 21, 2020, Plaintiff provided BMW Financial with a letter from

Plaintiff’s employer showing the paystub was fraudulent, but BMW Financial failed to correct the

credit reporting.

          33.      On or about February 10 and 11, 2021, Mr. Hansen again disputed the alleged debt

to the three major credit bureaus: EXPERIAN, EQUIFAX, and TRANSUNION. Again, Mr.

Hansen received a response from the bureaus that BMW Financial reported the information as

accurate so the credit bureaus would not be removing the credit line from Mr./ Hansen’s credit

history.

          34.      As a direct and proximate result of and Defendants’ negligent and/or willful failure

to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., Plaintiff has suffered credit

and emotional damages. Due to Defendants’ failure to correct the errors in Plaintiff’s credit file,

Plaintiff has suffered credit denials and has been forced to refrain from applying for new credit or

more favorable terms for existing credit lines. Plaintiff now suffers from fear, anxiety, stress,

sleeplessness, mental anguish, mild depression and/or distraction from normal life. Further,

Plaintiff has been forced to refrain from applying for an apartment in Denver to relocate for work

as was previously planned because of Defendants. In short, Plaintiff has been unable to live a

normal life because Defendants failed to timely remove the debt and negative reporting from his

credit.

          35.      As of the date hereof, the falsely reported debt and repossession is still being

reported on all three of his credit reporting files.

     D.  COUNT ONE – VIOLATION OF THE FAIR CREDIT REPORTING ACT
      AGAINST EQUIFAX, EXPERIAN, TRANSUNION, AND BMW FINANCIAL
                              SERVICES

          36.      Plaintiff realleges paragraphs 1-34 above as if fully recited verbatim.

{462044/00002/01486417.DOCX 3}                         7
       Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 8 of 13




         37.       Within the past several months, Defendants willfully and/or negligently violated

the provisions of the Fair Credit Reporting Act in at least the following respects:

                  a.        By willfully and negligently failing, in the preparation of the consumer
                            report concerning Plaintiff, to follow reasonable procedures to assure
                            maximum possible accuracy of the information in the report;

                  b.        By willfully and negligently failing to review all relevant information
                            concerning Plaintiff’s account provided to Defendant;

                  c.        By willfully and negligently failing to report the inaccurate status of the
                            inaccurate information to all credit reporting agencies;

                  d.        By willfully and negligently continuing to furnish and disseminate
                            inaccurate and derogatory credit, account and other information concerning
                            the Plaintiff to credit reporting agencies and other entities despite knowing
                            that said information was inaccurate;

                  e.        By willfully and negligently failing to comply with the requirements
                            imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2;

                  f.        By willfully and negligently failing to provides subsequent users of the
                            report with the Plaintiff’s statement of dispute or a summary thereof;

                  g.        By willfully and negligently changing account numbers and account
                            number designations so as to make reinvestigation and deletion more
                            difficult for the consumer, but in turn more lucrative for bureaus and
                            furnishers because derogatory account information will remain on credit
                            reports longer;

                  h.        By willfully and negligently failing to put a block on the identity theft
                            account or accounts, as required by 15 U.S.C. Section 1681s-2;

                  i.        By willfully and negligently failing to establish and implement reasonable
                            written policies and procedures regarding the accuracy and integrity of the
                            information relating to consumers that it furnishes to a consumer reporting
                            agency pursuant to Regulation V.12 C.F.R. § 1022.42(a);

                  j.        By willfully and negligently failing to correct, after receiving ample notice,
                            information about the Plaintiff which Defendant knew, or should have
                            known, was incomplete and/or inaccurate;




{462044/00002/01486417.DOCX 3}                         8
       Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 9 of 13




                  k.        By willfully and negligently failing to correct and/or delete the incomplete
                            and inaccurate information in Plaintiff’s file after conducting an
                            investigation;

                  l.        By willfully and negligently failing to conduct an adequate investigation of
                            Plaintiff’s complaint, and by willfully and negligently failing to implement
                            corrective actions once the outcome of such investigations were known, or
                            should have been known, to the Defendant; and

                  m.        By willfully and negligently failing to provide such information to the credit
                            bureaus indicating the full nature, reasons and extent of Plaintiff’s dispute,
                            and thus causing the credit report to the credit bureaus to be inaccurate and
                            incomplete.

         38.       Defendants’ conduct was a direct and proximate cause, as well as a substantial

factor, in causing the injuries, damages and harm to Plaintiff that are outlined more fully above,

and as a result, Defendants are liable to compensate Plaintiff for the full statutory, actual and

punitive damages, along with attorneys’ fees and costs, as well as other relief permitted by law.

       E. COUNT TWO – BMW FINANCIAL NEGLIGENTLY VIOLATED THE FAIR
                       DEBT COLLECTION PRACTICES ACT

         39.       Plaintiff realleges paragraphs 1-37 above as if fully recited verbatim.

         40.       The Federal Fair Debt Collection Practices Act (the “FDCPA”), pursuant to 15

U.S.C. 1692d, prohibits a debt collection from engaging “in any conduct the natural consequence

is to harass, oppress, or abuse any person in connection with the collection of a debt.”

         a.       Violations of FDCPA § 1692d

         41.      Defendant BMW Financial violated § 1692d through the nature of its collection

efforts directed towards Plaintiff. Despite Plaintiff having no obligation on the debt, BMW

Financial attempted to collect the debt from Plaintiff. BMW Financial harassed, oppressed and

abused Plaintiff via BMW Financials’ efforts to collect a debt from him which he does not owe.




{462044/00002/01486417.DOCX 3}                         9
      Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 10 of 13




         b.       Violations of FDCPA § 1692e

         42.      The FDCPA, pursuant to 15 U.S.C. § 1692e, prohibits a debt collector from using

“any false, deceptive, or misleading representation or means in connection with the collection of

any debt.”

         43.      In addition, this section enumerates specific violations, such as:

                            “The false representation of . . .the character, amount, or legal status of any
                            debt . . . .” 15 U.S.C. § 1692e(2)(A)

                            “the use of any false representation or deceptive means to collect or attempt
                            to collect any debt or to obtain information concerning a consumer,” 15
                            U.S.C. § 1692e(10).

         44.      Defendant BMW Financial violated § 1692e, e(2), and (10) when it attempted to

collect upon a debt which Plaintiff does not owe. It was a false representation as to the character

of the debt to suggest that Plaintiff owed the debt, even though he did not. Plaintiff was harmed

by BMW Financial’s false representations as he experienced emotional distress and aggravation

dealing with a debt collector attempting to collect a debt he does not owe.

         c.       Violations of FDCPA § 1692f

         45.      The FDCPA, pursuant to 15 U.S.C. § 1692f, prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f(1)

further prohibits “[a]ttempts to collect any amount not authorized by the agreement creating the

debt or permitted by law.”

         46.      BMW Financial violated § 1692f and f(1) when it unfairly and unconscionably

attempted to collect on a debt that Plaintiff does not owe. BMW Financial’s collection efforts were

unlawful and unsupported by any contractual provision, underscoring BMW Financial’s unfair

and unconscionable attempts to collect a debt from an innocent consumer.


{462044/00002/01486417.DOCX 3}                         10
      Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 11 of 13




              F. COUNT THREE –BMW FINANCIAL VIOLATED THE TEXAS DEBT
                                  COLLECTION ACT

         47.      Plaintiff realleges paragraphs 1-45 above as if fully recited verbatim.

         48.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

         49.      BMW Financial is a “debt collector” and a “third party debt collector” as defined

by Tex. Fin. Code Ann. § 392.001(6) and (7).

         50.      The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

         a.       Violations of TDCA § 392.304

         51.      The TDCA, pursuant to Tex. Fin. Code Ann § 392.304(8), prohibits a debt collector

from “misrepresenting the character, extent, or amount of a consumer debt . . .” The TDCA, under

Tex. Fin. Code Ann. § 392.304(19), further prohibits a debt collector from “using any other false

representation or deceptive means to collect a debt . . . .”

         52.      BMW Financial violated the above referenced portions of the TDCA when it

attempted to collect upon a debt which Plaintiff does not owe. Through its collection letters, BMW

Financial misrepresented the character, extent, and amount of Plaintiff’s purported obligation on

the subject debt. Such conduct similarly constitutes the utilization of false representations and

deceptive means made during BMW Financial’s attempts to collect upon a debt.

                                        G. DEMAND FOR JURY

         53.      Plaintiff asserts his rights under the Seventh Amendment to the U.S. Constitution

and demands, in accordance with the Federal Rule of Civil Procedure 38, a trial by jury on all

issues permitted by law.


{462044/00002/01486417.DOCX 3}                      11
      Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 12 of 13




                                               PRAYER

         WHEREFORE, Plaintiff, Nigel Hansen, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

         a.       For general and special damages;

         b.       Declaring that the practices complained of herein are unlawful and violate the

                  aforementioned statutes and regulations;

         c.       Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C. §

                  1692k(a)(2)(A);

         d.       Awarding Plaintiff actual damages, in an amount to be determined at trial, pursuant

                  to Tex. Fin. Code Ann. § 392.403(a)(2) and 15 U.S.C. § 1692k(a)(1);

         e.       Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the

                  underlying violations;

         f.       Awarding Plaintiff costs and reasonable attorneys’ fees, pursuant to Tex. Fin. Code

                  Ann. § 392.403(b) and 15 U.S.C. § 1692k(a)(3); and

         g.       Awarding any other relief as to this Honorable Court deems just and appropriate.




{462044/00002/01486417.DOCX 3}                       12
      Case 4:21-cv-00928 Document 1 Filed on 03/22/21 in TXSD Page 13 of 13




                                             Respectfully submitted,

                                             HOOVER SLOVACEK LLP


                                             By:    /s/ Courtney E. Palm
                                                    COURTNEY E. PALM
                                                    State Bar No. 24041641
                                                    SDOT No. 36917
                                                    COLBY M. BINFORD
                                                    State Bar No. 24109645
                                                    SDOT No. 3651174
                                                    Galleria Tower II
                                                    5051 Westheimer, Suite 1200
                                                    Houston, Texas 77056
                                                    Telephone: (713) 977-8686
                                                    Facsimile: (713) 977-5395
                                                    palm@hooverslovacek.com
                                                    binford@hooverslovacek.com


OF COUNSEL:

HOOVER SLOVACEK LLP
Galleria Tower II
5051 Westheimer, Suite 1200
Houston, Texas 77056
(713) 977-8686 Telephone
(713) 977-5395 Facsimile

ATTORNEYS FOR PLAINTIFF
NIGEL HANSEN




{462044/00002/01486417.DOCX 3}          13
